Order entered November 8, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00989-CV

                           WILLIE L. SUMMERVILLE, Appellant

                                                V.

                        SUSAN SUMMERVILLE BRIGHT, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-24783

                                            ORDER
       Before the Court are appellant’s November 6, 2019 motions to proceed without the

reporter’s record and for “an extension in the above case” which we will treat as a motion to

extend time to file his brief. We GRANT the motions.

       We ORDER the appeal submitted without a reporter’s record.              And we ORDER

appellant’s brief due on or before December 6, 2019. Appellant is cautioned that the failure to

file his brief, or a timely motion to extend time to file his brief, by that date may result in the

appeal being dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a).




                                                      /s/   KEN MOLBERG
                                                            JUSTICE